Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.

Applicant's arguments filed 01/06/2021with respect Claim Rejections - 35 USC § 102 have been fully considered but they are not persuasive.

Applicant argued that “Applicant assumes, however, that the Examiner intended to refer to housing 32 of Schatz as disclosing a hollow body rather than element 17 since element 17 is merely an impact wall of housing 19 that is provided for feed material that is displaced by the rotation of the vanes 15/distribution plate 16 (see col. 4, lines 10-14). Thus, both feed material and process gas flow through the housing 19 with impact wall 17. Accordingly, the housing 19/impact wall 17 cannot disclose the claimed hollow body”. 
In response to this argument, the Applicant is incorrect;
The Examiner did not intend to refer to housing (32) of Schatz as disclosing a hollow body rather than element (17);
Further, the Applicant is correct that the element (17) is circumferential impact wall;

Accordingly, this argument is not persuasive; and the final rejection is maintained.


    PNG
    media_image1.png
    448
    749
    media_image1.png
    Greyscale



















The amendments to the claims have been entered because they overcame the Claim Rejections -35 U.S.C. 112(b), however the amendments to the claim do not change the scope of the claims and do not overcome the current Claim Rejections - 35 USC § 102.  The claims would be rejected under the same basis for rejection and prior art as set forth in the office action mailed on 11/6/2020.

Accordingly, the final rejection is maintained.

/M.A./ Examiner, Art Unit 3725                                                                                                                                                                                                       
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725